DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2021 and 12/16/2021 have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first position”, “offset position”, and “aligned position” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because of the following informalities: 
Claim 17 recites “wherein the sleeve formed”. The examiner believes “wherein the sleeve is formed” are the correct words to use here.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 6, 9, 12, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2002/0065450 to Ogawa.
Regarding claim 1, Ogawa discloses in Fig. 2A of a surgical kit comprising: 
	an endoscope (Fig. 2A- endoscope 20) having a lens at a distal end portion of the endoscope (Fig. 2C- objective lens 25); and 
	a cleaning device (Fig. 2A- dirt remover 1) including: 
		a sleeve (Fig. 2A-sheath 2) defining a lumen (Fig. 1B- through hole 16) dimensioned to receive the distal end portion of the endoscope); and 
		a frame (Fig. 2A-distal section 3) including a supporting portion (Fig. 2A- tube shaped section 11), a wiper (Fig. 2A-abutment section 12), and an engaging portion (Fig. 2A-rise section 13), the supporting portion secured to the sleeve (Fig. 1B-tube shaped section 11), the engaging portion pivotably coupled to the supporting portion and extending distally from the supporting portion (see [0141]; Figs. 2A & 2B- Fig. 2A-rise section 13) , the engaging portion supporting the wiper for movement (see [0141]-the abutment section 12 abuts against the surface of the objective lens 25) as a single construct ([0133]- the abutment section 12 and the rise section 13 are formed as members integrated with the tube shaped section 11) , 
	wherein the engaging portion is transitionable between an aligned position (Fig. 2A-rise section 13), in which, the wiper of the frame is placed in a first position on the lens (Fig. 2A-abutment section 12), and an offset position, in which, the engaging portion is pivoted relative to the supporting portion (Fig. 2B-rise section 13), whereby the wiper is displaced across the lens to a second position diametrically opposing the first position to remove debris from the lens (Fig. 2A-abutment section 12; [0142]- the abutment 12 moves smoothly along the surface of the inclined objective lens 25, as shown in FIG. 2B and FIG. 2C, and wipes the surface of the objective lens 25 in a frictional manner).
Regarding claim 2, Ogawa discloses the surgical kit according to claim 1, and Ogawa further discloses wherein the cleaning device is integrally formed as a single construct ([0134]- the sheath 2 and the distal section 3 may be molded integrally by insertion molding).
Regarding claim 3, Ogawa discloses the surgical kit according to claim 1, and Ogawa further discloses wherein the supporting portion and the engaging portion are monolithically formed ([0133]- the abutment section 12 and the rise section 13 are formed as members integrated with the tube shaped section 11).
Regarding claim 6, Ogawa discloses the surgical kit according to claim 1, and Ogawa further discloses wherein the cleaning device further includes a lip extending radially inwards from the sleeve and defining an opening in registration with the lens of the endoscope (see examiner’s annotated Fig. 2B).

    PNG
    media_image1.png
    337
    328
    media_image1.png
    Greyscale

Regarding claim 9, Ogawa discloses the surgical kit according to claim 1, and Ogawa further discloses wherein the supporting portion includes an arcuate profile corresponding to contour of the sleeve (Fig. 2A- tube shaped section 11).
Regarding claim 12, Ogawa discloses the surgical kit according to claim 1, and Ogawa further discloses wherein the engaging portion is biased towards the aligned position (Fig. 2A-rise section 13).
Regarding claim 13, Ogawa discloses in Fig. 2A of a cleaning device (Fig. 2A- dirt remover 1) for use with an endoscope (Fig. 2A- endoscope 20) comprising: 
	a sleeve (Fig. 2A-sheath 2) defining a lumen (Fig. 1B-through hole 16) dimensioned to receive a distal end portion of an endoscope and an opening in registration with a lens of the endoscope ([0135]- A through hole 16 through which the insert section of the endoscope can be inserted is formed of the inside of the sheath 2 and the inside of the distal section 3; Fig. 2c-objective lens 25); and 
	a frame (Fig. 2A-distal section 3) including a supporting portion (Fig. 2A- tube shaped section 11), an engaging portion pivotably coupled to the supporting portion (Fig. 2A-rise section 13), and a wiper (Fig. 2A-abutment section 12), the supporting portion coupled to the sleeve (Fig. 1B-tube shaped section 11), the wiper slidable across the lens of the endoscope to remove debris from the lens (Fig. 2A-abutment section 12; [0142]- the abutment 12 moves smoothly along the surface of the inclined objective lens 25, as shown in FIG. 2B and FIG. 2C, and wipes the surface of the objective lens 25 in a frictional manner), 
	wherein the engaging portion is transitionable between an aligned position (Fig. 2A-rise section 13), in which, the wiper of the frame is placed in a first position on the lens (Fig. 2A-abutment section 12), and an offset position, in which, the engaging portion is pivoted relative to the supporting portion (Fig. 2B-rise section 13), whereby the wiper is displaced across the lens (Fig. 2A-abutment section 12; [0142]- the abutment 12 moves smoothly along the surface of the inclined objective lens 25, as shown in FIG. 2B and FIG. 2C, and wipes the surface of the objective lens 25 in a frictional manner).
Regarding claim 14, Ogawa discloses the cleaning device according to claim 13, and Ogawa further discloses wherein the engaging portion (Fig. 2A-rise section 13) is distal of the supporting portion (Fig. 2A- tube shaped section 11).
Regarding claim 15, Ogawa discloses the cleaning device according to claim 13, and Ogawa further discloses wherein the supporting portion and the engaging portion are integrally formed as a single construct ([0133]- the abutment section 12 and the rise section 13 are formed as members integrated with the tube shaped section 11).
Regarding claim 16, Ogawa discloses the cleaning device according to claim 13, and Ogawa further discloses wherein the first and second positions diametrically oppose each other (see Figs. 2A and 2B).
Regarding claim 18, Ogawa discloses the cleaning device according to claim 13, and Ogawa further discloses wherein the supporting portion defines a cavity (Fig. 1B-through hole 16), at least a portion of the wiper extending into the cavity (Fig. 2A-abutment section 12).
Regarding claim 19, Ogawa discloses the cleaning device according to claim 13, and Ogawa further discloses wherein the supporting portion has a contour conforming to a contour of the sleeve (Fig. 2A- tube shaped section 11).
Regarding claim 20, Ogawa discloses the cleaning device according to claim 13, and Ogawa further discloses wherein the wiper is formed of silicone or rubber ([0133]- The thus configured distal section 3 is integrally molded of an elastic element having its proper hardness such as silicon or polyurethane).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2002/0065450 to Ogawa and further in view of U.S. Patent No. 5,964,004 to Bean.
Regarding claim 4, Ogawa discloses the surgical kit according to claim 1, but Ogawa does not expressly teach wherein the sleeve is formed of a flexible or resilient material.
However, Bean teaches of an analogous wherein the sleeve is formed of a flexible or resilient material (Col. 5, lines 65-67-The material from which the sheath 31 and blades 35a, 35b are formed may be any suitable resilient material such as a rubber or synthetic plastics material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ogawa so that the sleeve is formed of a resilient material, as taught by Bean. It would have been advantageous to make the combination in order to aid in the hygienic internal cleaning of tubes (Col. 1, line 42 of Bean).
Regarding claim 5, Ogawa discloses the surgical kit according to claim 1, and although Ogawa teaches wherein the sleeve is formed to detachably secure the sleeve to the endoscope ([0148]- the endoscope dirt remover 1 is merely advanced and retracted relevant to the endoscope 20), Ogawa does not expressly teach wherein the sleeve is formed of an elastomer ([0135]- A through hole 16 through which the insert section of the endoscope can be inserted is formed of the inside of the sheath 2 and the inside of the distal section 3).
However, Bean teaches of an analogous device wherein the sleeve is formed of an elastomer (Col. 5, lines 65-67-The material from which the sheath 31 and blades 35a, 35b are formed may be any suitable resilient material such as a rubber or synthetic plastics material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ogawa so that the sleeve is formed of an elastomer, as taught by Bean. It would have been advantageous to make the combination in order to aid in the hygienic internal cleaning of tubes (Col. 1, line 42 of Bean).
Regarding claim 17, Ogawa discloses the cleaning device according to claim 13, but Ogawa does not expressly teach wherein the sleeve formed of a flexible or a resilient material to frictionally secure the cleaning device to the endoscope.
However, Bean teaches of an analogous device wherein the sleeve formed of a flexible or a resilient material (Col. 5, lines 65-67-The material from which the sheath 31 and blades 35a, 35b are formed may be any suitable resilient material such as a rubber or synthetic plastics material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ogawa so that the sleeve formed of a resilient material, as taught by Bean. It would have been advantageous to make the combination in order to aid in the hygienic internal cleaning of tubes (Col. 1, line 42 of Bean).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2002/0065450 to Ogawa.
Regarding claim 7, Ogawa discloses the surgical kit according to claim 6, and while the embodiment of Fig. 2B does not expressly state wherein the cleaning device further includes a rib extending along a length of the sleeve and over the lip to limit proximal displacement of the sleeve when the lip engages the endoscope, the embodiment of Fig. 9A does teach wherein the cleaning device further includes a rib extending along a length of the sleeve and over the lip to limit proximal displacement of the sleeve when the lip engages the endoscope (Fig. 9A- auxiliary plate 67; [0190]- the auxiliary plate 67 is arranged over the opening lower end rim of the tube shaped section 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ogawa, to utilize a rib, as taught by the embodiment of Fig. 9A of Ogawa. It would have been advantageous to make the combination in order to aid in removing the dirt of an endoscope ([0003] of Ogawa).
Regarding claim 8, Ogawa discloses the surgical kit according to claim 1, and while the embodiment of Fig. 2B does not expressly state wherein the supporting portion of the frame includes opposing lateral portions interconnected by a connecting portion, the embodiment of Fig. 10B does teach wherein the supporting portion of the frame includes opposing lateral portions (See examiner’s annotated fig. 10b) interconnected by a connecting portion (Fig. 10B- projection section 30).

    PNG
    media_image2.png
    437
    493
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ogawa, to utilize opposing lateral portions interconnected by a connecting portion, as taught by the embodiment of Fig. 10B of Ogawa. It would have been advantageous to make the combination in order to aid in removing the dirt of an endoscope ([0003] of Ogawa).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2002/0065450 to Ogawa and further in view of U.S. Publication No. 2014/0277043 to Jenkins et al. (hereinafter “Jenkins”).
Regarding claim 10, Ogawa discloses the surgical kit according to claim 1, but Ogawa does not expressly teach wherein the supporting portion is over-molded to the sleeve.
However, Jenkins teaches of an analogous endoscopic device wherein the supporting portion is over-molded to the sleeve ([0229]- tip member (2710) may be secured to tube (2702) in a variety of ways, including but not limited to overmolding).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ogawa so that the supporting portion is over-molded to the sleeve, as taught by Jenkins. It would have been advantageous to make the combination in order to secure the end to the tube ([0229] of Jenkins).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2002/0065450 to Ogawa and further in view of U.S. Publication No. 2014/0261545 to Jenkins et al. (hereinafter “Jenkins”).
Regarding claim 11, Ogawa discloses the surgical kit according to claim 1, but Ogawa does not expressly teach wherein the wiper includes a tapered edge.
However, Jenkins teaches of an analogous device wherein the wiper includes a tapered edge (Fig. 7 – wiper blade 380).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ogawa so that the wiper includes a tapered edge, as taught by Jenkins. It would have been advantageous to make the combination in order to push fluid and debris outwardly relative to window ([0050] of Jenkins).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795                                                                                                                                                                                                        

/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795